Per Curiam. The appellant, George Jordan, has filed a motion for rule on the clerk. His attorney, Henry C. Morris, admits that the failure to file the record in time was due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.